Employer and its insurance carrier appeal from a decision of Workmen’s Compensation Board awarding compensation to claimant for various periods of partial disability resulting in reduced earnings. Employer is engaged in the flour and feed business in Buffalo and had employed claimant since 1937, as a grain elevator houseman and power operator. In 1938, claimant developed a cough which cleared up when he stopped smoking. Later he had recurrent coughing and choking spells when exposed to grain dust. Between 1946 and 1948, he consulted various physicians. On January 9, 1948, his condition was diagnosed as bronchial asthma with an allergy to grain dust. The examining doctor stated that claimant was totally disabled on that day. Though he continued to work, the “ spells ” increased in intensity and he became weaker. On February 14, 1951, when subjected to a heavy concentration of grain dust, he had a severe attack. He continued working throughout the day, obtaining relief only when he returned home thereafter. The board has found that he became disabled on February 17, 1951, by reason of bronchial asthma and emphysema resulting from exposure to grain dust, constituting an occupational disease due to the nature of his work and in the course of his employment, contracted with the same employer. Attached to the findings is a schedule setting forth reduced earnings from February 2, 1951, until September 9, 1952. Appellants contend that there was no disability on and after February 17, 1951, because claimant continued work; that, if there was any disability, it manifested itself in 1948. The question of the date of disablement was one of fact for the board. (Workmen’s Compensation Law, § 42.) Its determination on that point and as to causally related partial disability has ample support in the record. Decision and award unanimously with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.